Exhibit 12 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In Thousands, Except Ratios) Twelve months Twelve months Twelve months Twelve months Twelve months Ended Ended Ended Ended Ended December 31, December 31, December 31, December 31, December 31, 2009 2008 2007 2006 2005 Earnings: (1) Net income (2) $ 107,428 $ 111,136 $ 106,506 $ 91,377 $ 95,128 Income taxes 59,244 67,560 66,741 47,691 57,500 Fixed Charges (See below) (3) 80,107 80,611 81,145 78,345 71,007 Less:Preferred stock dividend - 4 Total adjusted earnings $ 246,779 $ 259,307 $ 254,392 $ 217,413 $ 223,631 Fixed charges: (3) Total interest expense $ 79,203 $ 79,877 $ 80,576 $ 77,538 $ 69,942 Interest component of rents 904 734 569 807 1,061 Preferred stock dividend - 4 Total fixed charges $ 80,107 $ 80,611 $ 81,145 $ 78,345 $ 71,007 Ratio of earnings to fixed charges 3.1 3.2 3.1 2.8 3.1 (1)For the purposes of computing these ratios, earnings consist of pretax net income before fixed charges and less preferred stock dividends of a consolidated subsidiary. (2)Net income, as defined, is before preferred stock dividend requirement of subsidiary and cumulative effect of change in accounting principle. (3)Fixed charges consist of total interest, amortization of debt discount, premium and expense, the estimated portion of interest implicit in rentals, and preferred stock dividends of a consolidated subsidiary.
